t c memo united_states tax_court connie l minton a k a connie l keeney petitioner v commissioner of internal revenue respondent docket no filed date connie l minton pro_se d’aun e clark for respondent memorandum findings_of_fact and opinion pugh judge petitioner seeks review under sec_6015 of respondent’s determination that she is not entitled to relief from joint_and_several unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar liability for taxable_year with respect to unpaid tax reported on the joint federal_income_tax return she filed with her former spouse john keeney findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated herein by this reference petitioner resided in florida when she timely filed her petition petitioner moved from ohio to florida in after the sudden death of her first husband she had a house built in florida and paid cash with proceeds from the sale of her ohio home there she met john keeney and they married in during their marriage and specifically in and mr keeney operated an air conditioning business petitioner was listed as resident agent because mr keeney claimed to have been a victim of identity theft but her involvement in the business was minimal and mr keeney did not want her working outside the home petitioner attempted to pay bills for the business and the household and therefore was aware of mr keeney’s financial difficulties which included insufficient funds to pay bills over the course of their relationship however mr keeney repeatedly told petitioner that a big contract was coming for his business for some time petitioner believed mr keeney and even attended a meeting with a potential customer however the contract never materialized in mr keeney convinced petitioner to withdraw dollar_figure from her sec_401 retirement savings account k withdrawal so that he could invest it in a money-making venture that later turned out to be worthless on date petitioner and mr keeney filed a joint federal_income_tax return joint_return reporting the k withdrawal the joint_return also reported interest_income of dollar_figure business income of dollar_figure and a capital_loss of dollar_figure for total income of dollar_figure the joint_return reported a total_tax liability of dollar_figure this amount included dollar_figure in self employment_tax relating to mr keeney’s business and dollar_figure in tax on qualified_plans form the early withdrawal penalty for the k withdrawal respondent made no adjustments to these items after payments and credits of dollar_figure the joint_return reported a balance due of dollar_figure at the time the joint_return was filed petitioner knew that she and mr keeney could not pay the tax_liability reported on the joint_return but she believed mr keeney’s representations about the imminent big contract that would take care of the outstanding tax_liability subsequently petitioner and mr keeney attempted to resolve their financial difficulties through bankruptcy proceedings but after she and mr keeney separated she could not afford to continue the process petitioner stated that she was verbally abused from early on in the marriage the abuse grew worse throughout the marriage after they were married petitioner discovered that mr keeney had been lying to her about his prior employment at a police department she also learned that mr keeney received cash payments for business transactions that he did not disclose to her petitioner finally divorced mr keeney in when she asked mr keeney to leave he withdrew all funds from their joint bank account and made threats petitioner filed for a restraining order but no action was taken she now is employed and lives with her mother in a home that petitioner bought after paying off a dollar_figure lien on her old home so that she could sell it on date petitioner filed a form_8857 request for innocent spouse relief on date the internal_revenue_service irs appeals_office issued a final notice_of_determination to petitioner denying relief from joint_and_several_liability under sec_6015 a notice to mr keeney of his right to intervene in this litigation was returned as undeliverable the appeals_office denied petitioner’s claim on the basis that she could not meet the threshold conditions for relief under revproc_2013_34 sec_4 2013_43_irb_397 because the tax was attributable to her the appeals officer’s case memorandum noted the following petitioner was divorced would not suffer economic hardship knew or had reason to know of the balance owed and did not have a reasonable expectation that the taxes would be paid made a good-faith effort to be in compliance and did not have health problems the memo also noted that the divorce decree did not impose a legal_obligation on petitioner or mr keeney to pay the tax nor did either petitioner or mr keeney receive a significant benefit from the nonpayment of the liability on date after selling her home petitioner paid the dollar_figure liability in full this amount included interest and penalties therefore the issue before us is whether petitioner is entitled to equitable relief under sec_6015 and if so whether she is entitled to a refund of any or all of this amount under sec_6015 opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 114_tc_276 a requesting spouse however may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability under sec_6015 sec_6015 if relief is not available under subsection b or c a requesting spouse may seek equitable relief under subsection f because this case involves failure_to_pay_tax shown on a return rather than a deficiency petitioner may be eligible for relief under sec_6015 only see 120_tc_137 sec_6015 gives the commissioner discretion to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either this court has jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 see sec_6015 in doing so we apply a de novo standard of review as well as a de novo scope of review 132_tc_203 petitioner bears the burden of proving that she is entitled to relief under sec_6015 see rule a see also porter v commissioner t c pincite i threshold conditions for granting relief the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under sec_6015 we consider those guidelines but we are not bound to them our determination ultimately rests on an evaluation of all the facts and circumstances see 136_tc_432 porter v commissioner t c pincite these procedures set forth in revproc_2013_34 sec_4 outline seven threshold conditions that a spouse must meet to qualify for relief under sec_6015 the requesting spouse filed a joint_return for the taxable_year for which relief is sought the relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income attribution rule we have no difficulty concluding that petitioner satisfied the first six conditions on the record before us and the appeals officer did not raise nonsatisfaction of those conditions in her analysis as to the seventh condition-- the attribution rule--we conclude that part of the liability is attributable to petitioner’s income because it arose from petitioner’ sec_401 withdrawal therefore we must determine whether any exceptions to attribution would apply those exceptions are a attribution due solely to the operation of community_property law b nominal ownership c misappropriation of funds the requesting spouse did not know or have reason to know that funds intended for payment of tax were misappropriated by the nonrequesting spouse d abuse before the return was filed that affects the requesting spouse’s ability to challenge the treatment of items on the return or question payment of any balance due and e fraud committed by the nonrequesting spouse that is the reason for the erroneous item revproc_2013_34 sec_4 the last three exceptions are potentially applicable here we consider them in turn first the record does not support a finding that funds intended to pay the outstanding liability were misappropriated although petitioner credibly testified that mr keeney withheld cash from household accounts she did not testify that he took funds intended to pay their federal tax_liability rather she explained that mr keeney convinced her that he had business prospects that would enable them to pay the liability we have held that the abuse exception requires proof that as a result of the abuse the requesting spouse was unable to challenge the treatment of the item on the return deihl v commissioner tcmemo_2012_176 aff’d 603_fedappx_527 9th cir petitioner credibly testified as to mr keeney’s misleading statements and manipulation throughout their marriage and his verbal abuse but the actions he took did not restrict her ability to challenge how items were reported on their joint_return she withdrew the funds from her retirement account knowing that he intended to invest them in a money-making venture mr keeney’s duplicity as to the future success of this investment or his business does not constitute the type of abuse that warrants excusing her from the responsibility for tax on income from her own retirement account we reach a similar conclusion with respect to the fraud exception revproc_2013_34 sec_4 e provides an example of a wife who sells her husband’s separately owned stock without his knowledge and deposits the funds into a bank account to which he has no access and their joint_return does not report income from the sale the revenue_procedure concludes that the husband is entitled to relief because the wife committed fraud with respect to the husband and this fraud was the reason for the erroneous item on the return the failure to report the income from the sale id while we believe petitioner’s testimony that mr keeney misled her about business prospects she was the one who withdrew the funds and knew that they would be invested and therefore should have known that they could be lost we therefore conclude that petitioner does not satisfy the threshold conditions as to her k withdrawal and therefore she is not entitled to relief from joint_and_several_liability as to the liability attributable to that withdrawal while we recognize the duplicity of mr keeney and the difficulties of the marriage they are insufficient to overcome the fact that the liability relates to a withdrawal petitioner made freely even if she was misled about the quality of the investment unfortunately the tax laws cannot right that wrong we reach a different answer with respect to the liability attributable to mr keeney’s business unlike respondent we conclude that liability is not attributable to petitioner because petitioner’s involvement in the business was nominal only therefore we conclude that petitioner satisfies the threshold conditions for relief with respect to the liability including self-employment_tax associated with the income from mr keeney’s business our remaining analysis is limited to that liability ii elements for streamlined determination when the threshold conditions have been met the guidelines allow a requesting spouse to qualify for a streamlined determination of relief under sec_6015 if all of the following conditions are met the requesting spouse is divorced from the nonrequesting spouse is legally_separated from the nonrequesting spouse under state law is a widow or widower and is not an heir to the nonrequesting spouse’s estate that would have sufficient assets to pay the tax_liability or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and in an underpayment case such as this the requesting spouse had no knowledge or reason to know when the return was filed that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return revproc_2013_34 sec_4 i r b pincite we conclude that petitioner fails to qualify for a streamlined determination of relief petitioner has not indicated that she will suffer economic hardship if relief is not granted and she has paid the liability already iii factors used to determine whether relief will be granted where as here a requesting spouse meets the threshold conditions but fails to qualify for relief under the guidelines for a streamlined determination the requesting spouse still may be eligible for equitable relief if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the underpayment see id sec_4 i r b pincite the following are nonexclusive factors that the commissioner takes into account when determining whether to grant equitable relief marital status economic hardship in the case of an underpayment knowledge or reason to know that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return legal_obligation significant benefit compliance with tax laws and mental or physical health id i r b pincite we consult these guidelines when reviewing the commissioner’s denial of relief but we are not bound by them as our analysis and determination ultimately turn on an evaluation of all the facts and circumstances molinet v commissioner tcmemo_2014_109 sriram v commissioner tcmemo_2012_91 see pullins v commissioner t c pincite porter v commissioner t c pincite the appeals officer determined that only one of the factors weighed against relief concluding that petitioner knew of the balance owed and did not have a reasonable expectation that the tax would be paid petitioner admits that she knew the balance was owed we therefore must determine whether petitioner had a reasonable expectation that the tax would be paid as the other factors favor relief or are neutral we have held consistently that a requesting spouse carries her burden_of_proof to establish that she reasonably believed her spouse would pay an outstanding liability where the requesting spouse is not involved in the family finances or sophisticated about them and the nonrequesting spouse had the income to make the payments see torrisi v commissioner tcmemo_2011_235 holding that the requesting spouse’s belief that the nonrequesting spouse would pay the tax_liability was reasonable when the nonrequesting spouse’s business was generating substantial income the requesting spouse did not assist the nonrequesting spouse in paying all bills and the nonrequesting spouse asked the requesting spouse to make a check payable to the irs for a specific amount that was less than the total amount due see also waldron v commissioner tcmemo_2011_288 holding that the requesting spouse reasonably believed the nonrequesting spouse would pay a portion of the unpaid tax_liabilities at the time the return was signed because the nonrequesting spouse had made his share of monthly payments for the initial three years on an installment_agreement entered into near the time the joint_return was signed conversely we have concluded that a requesting spouse had reason to know that the nonrequesting spouse would not pay when the requesting spouse handled the finances and the nonrequesting spouse lacked financial means see cutler v commissioner tcmemo_2013_119 holding that the requesting spouse knew that the nonrequesting spouse found financial matters unpleasant and refused to deal with them and therefore the requesting spouse knew she had to prepare the returns and could not reasonably expect the nonrequesting spouse to pay the tax yosinski v commissioner tcmemo_2012_195 holding it was not reasonable to believe the nonrequesting spouse would pay the tax when the nonrequesting spouse had no source of substantial income and the record did not indicate the nonrequesting spouse had any assets of substantial value in her own name stolkin v commissioner tcmemo_2008_211 holding that the requesting spouse’s knowledge of the couple’s financial difficulties deprived the requesting spouse of reason to believe that the nonrequesting spouse would pay the tax_liability we are convinced by petitioner’s testimony that she believed the federal tax_liability would be paid out of the proceeds from the big contract that mr keeney promised was coming given petitioner’s lack of sophistication and her position in the marriage and taking into account mr keeney’s duplicity and abuse we also conclude that her belief was reasonable therefore this factor weighs in favor of relief because respondent did not dispute whether the other factors favored relief or are neutral we will not consider them further here and because we find that this factor also favors relief we conclude that relief is appropriate evaluating all of the facts we conclude that it would be inequitable to hold petitioner liable for any of the tax_liability associated with mr keeney’s business because of petitioner’s relative lack of sophistication and the roles of mr keeney and petitioner in their marriage here we take into account petitioner’s credible testimony that mr keeney had convinced her about his business prospects his duplicity throughout their marriage and his verbal abuse on this record it would not be equitable to require her to pay his liability therefore we will grant petitioner relief from joint_and_several_liability under sec_6015 for the taxes associated with mr keeney’s business because petitioner has already paid the liability she may be entitled to a refund under sec_6015 to the extent not otherwise prohibited under sec_6511 and other sections not relevant to this case see 120_tc_137 applying sec_6015 to provide equitable relief and granting refund subject_to limitations in sec_6511 at trial counsel for respondent conceded that if we conclude that petitioner is not liable for any of the tax she had paid the resulting overpayment would be refundable to her or creditable against any other outstanding liability she has we hold that she is entitled to a refund of any_tax paid that was attributable to the liability of mr keeney’s business conclusion we sustain respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for taxable_year with respect to the liability associated with her k withdrawal we also hold that petitioner is entitled to relief from joint_and_several_liability for the remaining liability attributable to mr keeney’s business we have considered all arguments made and facts presented in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
